--------------------------------------------------------------------------------

Exhibit 10.1

 
October 30, 2020
 
Félix Villamil
[Intentionally Omitted]
 
Dear Mr. Villamil:
 
The Board of Directors (the “Board”) of First BanCorp (the “Corporation”), the
bank holding company of FirstBank Puerto Rico (the “Bank”), is pleased to offer
you the position as a Director of the Board of the Corporation and the Bank.
Your service as a Director of the Corporation and the Bank shall be effective as
of October 30, 2020 (the “Effective Date”), the date of effectiveness of this
offer letter (the “Offer Letter”).
 
The following are the detailed terms of this Offer Letter:



1.
Position/Services.





 a.
You will be expected to devote a reasonable amount of your business time to your
services to the Corporation pursuant to this Offer Letter commensurate with your
role as a member of the Board and as a member or Chair of a Board committee and
you agree that you will not, without the prior written consent of the
Corporation, directly or indirectly, provide any material services to any other
banking entity which competes in any material respect with the Corporation and
its subsidiaries until the earlier of (i) the termination of your services to
the Corporation pursuant to this Offer Letter, and (ii) your resignation as
Director (such date, the “Termination Date”), provided however that any services
provided by you to any other banking entity which you have disclosed to the
Corporation prior to the presentation of this Offer Letter and which continues
to be provided as of its execution is not prohibited pursuant to this section
and shall not require the prior written consent of the Corporation. You may
resign as a member of the Board at any time upon written notice to its Chairman.





 b.
You shall render services as a member of the Board, as well as a member of any
other committee which you may be appointed to by the Board during your services
as a member of the Board, which may include the appointment as a committee
chair. You shall attend and participate to the maximum extent practicable in
such number of meetings of the Board and of the committee(s) of which you are a
member as regularly or specially called.




2.
Term. Your term as Director shall continue until your successor is duly elected
and qualified or until any resignation by you shall be effective. The position
shall be up for re-election each year at the annual shareholders’ meeting and
upon re-election, the terms and provisions of this Offer Letter (as modified
from time to time) shall remain in full force and effect.




3.
Fees and Compensation.





a.
Annual Director’s Fees. Commencing on the Effective Date, you will be paid fees
for your services as a Director in a total amount equal to $115,000 per year
(such amount, the “Annual Fee”). The Annual Fee shall be payable $75,000 in cash
(the “Annual Retainer”) and $40,000 in the form of an annual grant of restricted
stock (the “Restricted Stock”), under the First BanCorp Omnibus Incentive Plan,
as amended. The cash Annual Retainer shall be paid in equal installments on a
monthly basis over a twelve-month period. The Restricted Stock shall be awarded
at the beginning of each twelve-month period during which you are a Director and
shall be subject to a twelve-month vesting period. In addition, you may receive
additional compensation in the form of retainers depending upon the Board
committees which you may be appointed to by the Board during your services as a
member of the Board as follows, subject to the right of the Board to change such
fee structure at its discretion based on changed circumstances:




--------------------------------------------------------------------------------



Committee
 
Committee Chair
Retainer
   
Committee
Member Retainer
               
Audit Committee
 
$
25,000
   
$
5,000
                   
Compensation and Benefits Committee
 
$
5,000
     
-0-
                   
Corporate Governance and Nominating Committee
 
$
5,000
     
-0-
                   
Asset/Liability Committee
 
$
5,000
     
-0-
                   
Credit Committee
 
$
25,000
   
$
5,000
                   
Risk Management Committee
 
$
25,000
   
$
5,000
 





b.
Taxes. You are responsible for paying all Federal, state, and local income or
business taxes, including estimated taxes, self-employment and any other taxes,
fees, additions to tax, interest, or penalties, which may be assessed, imposed,
or incurred as a result of any amounts paid to you pursuant to this Offer
Letter. The Corporation may withhold or cause to be withheld from any Annual Fee
any Federal, Puerto Rico, state or local taxes required by law to be withheld
with respect to such Annual Fee. By acceptance of this Agreement, Director
agrees to such deductions.




4.
Reimbursement of Board Meeting/Committee Expenses: D&O Insurance and
Indemnification.





a.
You shall be entitled to receive reimbursement for all reasonable and
substantiated (i) expenses incurred by you in connection with your attending
each Board meeting and any director education meetings, including reasonable and
substantiated business class or equivalent travel expenses and meals and
lodging, and (ii) legal expenses incurred by you in connection with the
negotiation of this Offer Letter. All expenses incurred under this Section 4
will be reimbursed in accordance with the applicable policies and procedures of
the Corporation; provided, however, that any amounts reimbursed in one taxable
year will not affect the amounts eligible for reimbursement by the Corporation
in a different taxable year, and all reimbursement requests must be submitted by
you no later than December 31 of the calendar year following the calendar year
in which the expense was incurred.





b.
The Corporation shall, at its expense, purchase and maintain director’s and
officer’s (“D&O”) insurance in an amount comparable to the amount of D&O
insurance provided by chartered banks with similar total assets and of a similar
size and complexity to the Corporation (but in no event less than $10 million),
to protect itself and you, as a Director serving at the request of the
Corporation, against any expense, liability, or loss, whether or not the
Corporation would have the power to indemnify you against such expense,
liability, or loss under applicable law. Such insurance shall be written by an
insurer or insurers admitted to issue such insurance in Puerto Rico and holding
a financial strength rating (“FSR”) of not less than B+ as such FSR is assigned
by Best’s and shall be on terms and conditions as shall be customary in the
current market from time to time. Such coverage shall include a “Side A”
coverage available to directors in an amount comparable to that obtained by
other comparable institutions (but in no event less than $10 million). The
Corporation shall purchase such coverage on a basis that will provide protection
to you not only during the time of your service as a director of the Board but
also for six years after such service shall terminate for any reason. The
Corporation will provide copies of its D&O insurance policies to you upon
request and will promptly advise you of any changes that may occur in its
existing coverages.




--------------------------------------------------------------------------------


c.
As a Director serving at the request of the Corporation, you shall be
indemnified by the Corporation to the fullest extent permitted by applicable law
against judgments, penalties (including excise and similar taxes and punitive
damages), fines, settlements, and reasonable expenses (including reasonable
attorneys’ and expert witness fees) actually incurred by you in connection with
any actual or threatened proceeding (a “Proceeding”) relating to or arising from
your service as a member of the Board or any committee thereof with any such
expenses being advanced to you within 30 days of your written request therefore;
provided that in any matter covered by paragraph (2) of Article Ninth of the
Articles of Incorporation of the Corporation your conduct is not finally
adjudged in a non-appealable decision by a court of competent jurisdiction to
have constituted fraud, bad faith, gross negligence or willful and knowing
violation of any law applicable to the Corporation or your service as a director
or member of a committee of the Board, in which case there shall be no
indemnification and you shall return any advances to the Corporation (a
“Non-Indemnifiable Claim”); provided, further, however, that you shall be
entitled to indemnification in any circumstance in which you acted or failed to
act in reliance upon advice of counsel to the Corporation or the Board or any
committee thereof or the court in which such action was brought shall determines
upon application, that despite the adjudication of liability but in view of all
the circumstances of the case, you are fairly and reasonably entitled to
indemnity for such expenses which the court shall deem proper. Your entitlement
to indemnification under this Section 4.c. shall not be limited to your
entitlement to protection under any applicable insurance coverage and to any
other indemnification or payment you may be entitled to under the circumstances
under the Corporation’s articles of incorporation or by-laws or under any other
agreement. Notwithstanding the foregoing, the Corporation shall not be obligated
to provide any indemnification or advancement of expenses when (i) a Proceeding
is between the Corporation and you (provided that you shall be entitled to such
indemnification in respect of any action brought by or in the right of the
Corporation by any shareholder thereof, i.e., a derivative action, and in
respect of any action brought by you to establish your right to indemnification
hereunder or otherwise; providing any such actions do not constitute a
Non-Indemnifiable Claim); or (ii) prohibited by applicable law or regulation,
including 12 C.F.R. part 359.





d.
Each and every provision of this Section 4 is separate and distinct so that if
any provision hereof shall be held to be invalid or unenforceable for any
reason, such invalidity or unenforceability shall not affect the validity or
enforceability of any other provision hereof. To the extent required, any
provision of this Section 4 may be modified by a court of competent jurisdiction
to preserve its validity and to provide you with the broadest possible
indemnification permitted under Puerto Rican law.





e.
If any provision of this Section 4 is invalidated on any ground by any court of
competent jurisdiction, the Corporation shall nevertheless indemnify you as to
any expenses, judgments, fines, penalties or excise taxes incurred with respect
to any Proceeding to the full extent permitted by any provision hereof that has
not been invalidated or by any other applicable provision of Puerto Rico law.




5.
General Provisions.





a.
This Offer Letter supersedes any other agreements or promises made to you by
anyone at the Corporation, whether oral or written, and, subject to approval by
the Board, comprises the final, complete, and exclusive agreement between you
and the Corporation.





b.
This Offer Letter shall be governed by the laws of the Commonwealth of Puerto
Rico, without regard to its principles of conflicts or choices of laws.





c.
This Offer Letter may be modified only by a written instrument duly executed by
you and an authorized representative of the Corporation.





d.
This Offer Letter may be executed by the parties in separate counterparts, each
of which, when so executed and delivered, shall be an original, but all of
which, when taken as a whole, shall constitute one and the same instrument.





e.
Any notices that are required to be given pursuant to this Offer Letter must be
in writing and may be given by personal delivery, registered or certified mail
(postage prepaid, return receipt requested), facsimile, courier, or overnight
mail delivery to the following addresses:



To the Company:
First BanCorp
PO Box 9146
San Juan, PR 00908-0146
   
To You:
Félix Villamil
 
[Intentionally Omitted]





f.
The Corporation and you hereby consent to the jurisdiction of the Federal and
State courts of the Commonwealth of Puerto for the purpose of hearing any
Proceeding between you and the Corporation arising hereunder or in respect to
your service as a member of the Board or any committee thereof.





g.
This Offer Letter shall be binding upon, and shall inure to the benefit of you
and your heirs, executors and administrators, whether or not you have ceased to
be a director, and the Corporation and its successors and assigns.

 
(SIGNATURE PAGE FOLLOWS)



--------------------------------------------------------------------------------

Please sign and date this Offer Letter below and return it to the Corporation as
soon as possible but in no event later than November 4, 2020, to indicate your
agreement to the terms and conditions described herein.
 
We look forward to your favorable reply and to a productive and enjoyable work
relationship.
 
Sincerely,
 
First BanCorp
   
By:
 /s/ Roberto Herencia
     
Roberto Herencia
  Chairman of the Board

 
Agreed and Accepted:
   
By:
 /s/ Felix Villamil
     
 Félix Villamil






--------------------------------------------------------------------------------